Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 1 of 11 PageID #: 2543




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:04-cr-201-SEB-TAB-06

                                                           ORDER ON MOTIONS FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   SHERMAN EMERSON                                         (COMPASSIONATE RELEASE)




         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motions are:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 2 of 11 PageID #: 2544




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:04-cr-00201-SEB-TAB
                                                       )
  SHERMAN EMERSON,                                     ) -06
                                                       )
                                Defendant.             )

                                               ORDER

         Defendant Sherman Emerson has filed two motions seeking compassionate release under

  § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkts. 104,

  136. Mr. Emerson seeks immediate release from incarceration. Dkt. 136. For the reasons explained

  below, his motions are DENIED.

  I.     Background

         In April 2005, a jury convicted Mr. Emerson of conspiracy to possess with intent to

  distribute more than five kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1). United States

  v. Emerson, 501 F.3d 804, 808 (7th Cir. 2007). Mr. Emerson and one of his co-defendants,

  William E. Ingram, were already known to law enforcement when a confidential informant

  contacted the Indianapolis Police Department in November of 2004 about Mr. Ingram's interest in

  committing “licks” or “drug rips”—robbing drug dealers of their drugs. Id. One of the reasons Mr.

  Ingram and Mr. Emerson were known to law enforcement is because they had been charged with

  murder arising from an earlier lick. Id. The Indianapolis Police Department referred the matter to

  federal authorities, who launched a sting operation that nabbed Mr. Ingram and Mr. Emerson, as

  well as four other individuals. Id. Only Mr. Ingram and Mr. Emerson proceeded to trial, where a



                                                   2
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 3 of 11 PageID #: 2545




  jury convicted them. Id. The Court sentenced Mr. Emerson to 327 months of imprisonment,

  followed by 5 years of supervised release. Dkt. 29. On July 27, 2018, the Court reduced Mr.

  Emerson’s sentence to 262 months of imprisonment based on a guideline sentencing range that

  had subsequently been lowered and made retroactive by the United States Sentencing Commission

  pursuant to 28 U.S.C. § 994(u). Dkt. 54.

         Mr. Emerson is 48 years old. He has been incarcerated for about 16 years. The Bureau of

  Prisons ("BOP") lists his anticipated release date (with good-conduct time included) as July 11,

  2024. That is, he has served about 83% of his sentence. He is currently incarcerated at FCI

  Otisville in Otisville, New York. As of February 22, 2021, the BOP reports that 7 inmates and 13

  staff members at FCI Otisville have active cases of COVID-19; it also reports that 24 inmates at

  FCI Otisville have recovered from COVID-19 and that no inmates at FCI Otisville have died from

  the virus. https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021). The BOP has also

  actively begun vaccinating inmates against COVID-19, see https://www.bop.gov/coronavirus/

  (last visited Feb. 23, 2021), and anticipates that all facilities will soon receive initial doses for

  distribution, https://www.bop.gov/resources/news/pdfs/20210115_press_release_vaccination.pdf.

  (last visited Feb. 23, 2021).

         In May 2020, Mr. Emerson filed a pro se motion for compassionate release. Dkt. 104. The

  Court appointed counsel. Dkt. 105. Appointed counsel filed an amended motion for compassionate

  release and supporting memorandum, dkt. 136, and the United States responded, dkt. 148. Mr.

  Emerson did not file a reply. Thus, the motions are now ripe for decision.

  II.    Discussion

          Mr. Emerson seeks immediate release based on "extraordinary and compelling reasons"

  as set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 136. Specifically, he contends that his underlying



                                                   3
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 4 of 11 PageID #: 2546




  medical conditions (gout, hypertension, heart and renal disease, chronic kidney disease and

  wearing a colostomy bag), which make him more susceptible to severe complications from

  COVID-19, combine with the BOP's inability to control COVID-19 outbreaks in their facilities to

  establish extraordinary and compelling reasons to reduce his sentence to time served. Id. In

  response, the United States argues that Mr. Emerson remains a danger to the community if released

  and that the sentencing factors in 18 U.S.C. § 3553(a) do not favor release. Dkt. 148.

          The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

  ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

  Now, a defendant is also permitted to file such a motion after exhausting administrative

  remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

  amended version of the statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier,[1] may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction;
                  or

                  (ii) the defendant is at least 70 years of age, has served at least 30
                  years in prison, pursuant to a sentence imposed under section

          1
           More than 30 days have passed since Mr. Emerson submitted his request to the warden, and the
  United States does not argue that Mr. Emerson has failed to exhaust his administrative remedies, dkts. 125,
  148.

                                                      4
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 5 of 11 PageID #: 2547




                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

  U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

  the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

                                                   5
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 6 of 11 PageID #: 2548




  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

  BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

  the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

  Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

  Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

  prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

  an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety



                                                  6
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 7 of 11 PageID #: 2549




  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Emerson does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

  provide him with an extraordinary and compelling reason warranting release. Instead, he asks the

  Court to exercise its broad discretion to find an extraordinary and compelling reason warranting

  release in this case. 2

          Mr. Emerson claims that extraordinary and compelling reasons warrant a sentence

  reduction in this case because he has various conditions (including gout, hypertension, heart and

  renal disease, chronic kidney disease and wearing a colostomy bag) that increase his risk of

  experiencing severe COVID-19 symptoms. Dkt. 71. The CDC (Centers for Disease Control) has

  recognized that chronic kidney disease increases the risk for suffering severe COVID-19

  symptoms and that hypertension may increase the risk for suffering severe COVID-19 symptoms.

  See    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html (last visited Feb. 23, 2021). While it appears that Mr. Emerson may be managing

  these conditions while incarcerated, the Court will assume that Mr. Emerson's risk of developing

  severe symptoms if he contracts COVID-19 creates an extraordinary and compelling reason that

  could warrant a sentence reduction. See, e.g., United States v. Finan, No. 1:17-cr-87-TWP-MJD-

  1, dkt. 145 at 13 (S.D. Ind. June 23, 2020) ("Therefore, because [the defendant] has established

  that he has a CDC-identified COVID-19 risk factor, the government does not contest that he has

  satisfied the 'extraordinary and compelling reason' prong of section 3582(c)(1)(A)(i)."); United


          2
             In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180–81, the Court has
  considered the rationale provided by Mr. Emerson's warden in denying Mr. Emerson's administrative
  request for relief. Mr. Emerson's warden appears not to have considered the possibility that Mr. Emerson
  could show an "extraordinary and compelling reason" under Subsection (D) of the policy statement and
  instead focused only on Subsection (A). See dkt. 136-2. Thus, the warden's decision provides little guidance
  to the Court's analysis.

                                                       7
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 8 of 11 PageID #: 2550




  States v. Elmer, No. 1:17-cr-113-JRS-TAB, dkt. 247 at 7 (S.D. Ind. June 17, 2020) ("[The

  defendant's] diabetes, during the COVID-19 pandemic, presents an extraordinary and compelling

  reason allowing for compassionate release."); United States v. Sanders, No. 3:06-cr-23-RLY-

  WGH-1, dkt. 31 at 6 (S.D. Ind. Oct. 26, 2020) ("The government concedes that the defendant has

  presented 'extraordinary and compelling circumstances,' in that he has at least one condition that

  puts him at an increased risk of severe illness from COVID-19. . . . Specifically, he is

  obese."); United States v. Bilyou, No. 2:11-cr-9-JMS-CMM-6, dkt. 905 at 6 (S.D. Ind. Nov. 27,

  2020) ("The government concedes that the defendant has presented 'extraordinary and compelling

  circumstances,' in that he has at least one condition that puts him at increased risk of severe illness

  from COVID-19.").

         This assumption does not end the analysis, however, because the Court finds that the

  applicable § 3553(a) sentencing factors weigh against granting Mr. Emerson's request for

  compassionate release. The factors are: (1) the nature and circumstances of the offense and the

  history and characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the

  seriousness of the offense, to promote respect for the law, and to provide just punishment for the

  offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the public from further

  crimes of the defendant; and (d) to provide the defendant with needed educational or vocational

  training, medical care, or other correctional treatment in the most effective manner; (3) the kinds

  of sentences available; (4) the kinds of sentence and the sentencing range established for the

  defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

  the need to avoid unwarranted sentence disparities among defendants with similar records who

  have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of




                                                    8
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 9 of 11 PageID #: 2551




  the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

  Emerson's motion.

         Here, Mr. Emerson suffers from at least one medical condition that increases his risk of

  experiencing       severe      symptoms        if      he      contracts      COVID-19.         See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

  conditions.html (last visited Feb. 23, 2021) (identifying chronic kidney disease as a condition that

  increases the risk of severe COVID-19 symptoms). The BOP's efforts to control the virus among

  the inmate population appears to have been relatively successful at FCI Otisville.

  https://www.bop.gov/coronavirus/ (last visited on Feb. 23, 2021) (showing that 7 inmates currently

  have the virus and 24 inmates have recovered from the virus at FCI Otisville). That said, the nature

  of prisons means that the virus can spread quickly and that inmates have little ability to protect

  themselves from the virus. In short, the Court is aware of the risk that Mr. Emerson faces from

  COVID-19 and has given it appropriate weight in its consideration of the § 3553(a) factors.

         Weighing in Mr. Emerson's favor under the Court's § 3553(a) analysis, he has completed a

  substantial portion of his sentence—just over 80%. He has also maintained a clear disciplinary

  record since April 2017.

         There are, however, several factors weighing against Mr. Emerson's release. While his

  disciplinary record since 2017 has been clear, prior to that, he accumulated over 20 infractions,

  including fighting with another person, possessing unauthorized items, refusing to obey orders,

  destroying property and interfering with security devices. Dkt. 148-1. While Mr. Emerson's only

  conviction in this matter is for conspiracy, evidence at trial revealed that Mr. Emerson had been

  "benched" from participating on the day of the robbery because other participants were concerned

  Mr. Emerson was "trigger happy" and that Mr. Emerson had purportedly made statements that he



                                                   9
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 10 of 11 PageID #: 2552




   wanted "to kill the Mexicans who were delivering the cocaine." Emerson, 501 F.3d at 809. Mr.

   Emerson also has several other serious convictions on his record: two 1992 felony convictions for

   auto theft and receiving stolen parts; a 1992 felony conviction for burglary; and a 1997 felony

   conviction for carrying a handgun without a license. Dkt. 76. Finally, Mr. Emerson also has more

   than 3 years remaining on his sentence and releasing him now would amount to a significant

   reduction.

          In light of these circumstances, the Court finds that releasing Mr. Emerson early would

   not: reflect the seriousness of the offense; promote respect for the law; provide just punishment

   for the offense; afford adequate deterrence to criminal conduct; or protect the public from further

   crimes. Certainly, the Court is sympathetic to the risks that prisoners with underlying conditions

   such as Mr. Emerson face from COVID-19, but it cannot find that those risks warrant releasing

   him from incarceration at this time. See United States v. Saunders, __ F.3d __, No. 20-2486, 2021

   WL 420317, at *2 (7th Cir. Feb. 8, 2021) (affirming denial of motion for compassionate release

   where district court found that § 3553(a) factors weighed against release despite COVID-19 risk

   because defendant committed serious offense and had only served one-third of sentence); United

   States v. Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in

   evaluating a motion for compassionate release, the court should consider whether the § 3553(a)

   factors outweigh the "extraordinary and compelling reasons" warranting compassionate release,

   and whether compassionate release would undermine the goals of the original sentence).




                                                   10
Case 1:04-cr-00201-SEB-TAB Document 155 Filed 02/26/21 Page 11 of 11 PageID #: 2553




   III.   Conclusion

          For the reasons stated above, Mr. Emerson's motions for compassionate release, dkts. [104]

   and [136], are denied.

          IT IS SO ORDERED.


          Date:       2/26/2021                        _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana



   Distribution:

   All Electronically Registered Counsel




                                                  11
